Citation Nr: 1442890	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-11 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for a healed fracture of a left thumb, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from August 4, 1982 through January 21, 1994.  The Veteran also had service from January 22, 1994 through August 29, 1996 - a January 2000 Administrative Decision determined that this period of service was dishonorable for VA purposes.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran a compensable rating for the residuals of a left thumb fracture.  Subsequently, in a June 2010 rating decision, the RO increased the Veteran's disability evaluation to 10 percent, effective as the date of his claim for a higher rating.  As this award did not constitute a full grant of the benefits on appeal, the issue of entitlement to a disability evaluation in excess of 10 percent for the residuals of a healed left thumb fracture remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

As service connection for hypertension was granted in the field in a May 2014 rating decision, the Board considers the award a full grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).
 
In July 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to insure a total review of the evidence.   

The issue of total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  For the period prior to February 7, 2014, the Veteran's left thumb disability is manifested by complaints of pain on motion with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

3.  For the period from February 7, 2014 to May 4, 2014 the Veteran's left thumb disability is manifested by complaints of pain on motion and the Veteran has a gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.

4.  Beginning from May 5, 2014 the Veteran's left thumb disability is manifested by complaints of pain on motion with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent disabling for residuals of a left thumb fracture, from the period prior to February 7, 2014 are not met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5228-5015 (2013).

2.  The criteria for a rating of 20 percent disabling for residuals of a left thumb fracture, for the period from February 7, 2014 to May 4, 2014 are met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5228-5015 (2013).

3.  The criteria for a rating in excess of 10 percent disabling for residuals of a left thumb fracture, from the period beginning from May 5, 2014 are not met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5228-5015 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter sent to the Veteran in December 2008, advised the Veteran with what information or evidence is necessary to substantiate his claim for an increased evaluation as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The December 2008 VCAA letter was sent prior to the rating decision in March 2009.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran's Social Security Administration records are associated with the claims file, as well as private records submitted on the Veteran's behalf.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

Pursuant to the November 2013 Board remand, VA provided the Veteran with a hand and finger condition Disability Benefit Questionnaire (DBQ) and obtained a medical opinion addressing the extent of the Veteran's left thumb disability and the impact to the Veteran's daily activities in May 2014.   The VA examination and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Since the Veteran was afforded a new examination for his left thumb increased rating claim, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in July 2013, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).
 
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria

The Veteran is assigned a ten percent rating for his left thumb disability effective November 2008.  The Veteran seeks an increased rating.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In evaluating increased rating claims staged ratings must be considered.  Id. at 509-10. 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Under Diagnostic Code 5228, a noncompensable evaluation is assigned for limitation of motion of the thumb with a gap of less than 1 in. (2.5cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent disability is warranted for limitation of motion of the thumb with a gap of one or two inches (2.5cm. to 5.1cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 20 percent rating, the highest available is assigned for limitation of motion of the thumb with a gap of more than 2 in. (5.1cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 
Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

Private treatment records from the Tuomey Healthcare System, indicate that upon examination in November 2007, the Veteran exhibited normal left hand joint deformity, normal joint swelling, normal range of motion, normal tenderness, normal grip strength, and normal fine and gross manipulation.

VA medical records show that in September 2008 the Veteran received primary care for his left thumb.  The Veteran stated that his left thumb pain had remained about the same, and he treated his pain with Percocet which gave little relief.  In October 2008 VA medical staff suggested that the Veteran try thumb immobilization. In January 2009, the Veteran had continued pain to his thumb, and was given a thumb splint.  In January 2009 the Veteran underwent a VA hand, thumb, and fingers examination.  The Veteran reported that his left thumb problems had worsened since service in the form of pain in his thumb, stiffness, and decreased motion.  The Veteran reported that the he last worked in 2003 as a technician but no longer worked due to his back problems.  The Veteran stated that that his work activities suffered because he had problems working with large wrenches due to his left thumb disability.  The Veteran reported problems tying his shoes and did not report having flare-ups.  The examiner reported that the Veteran was unable to circumduct his left thumb and all motion to his thumb was tremulous.  The Veteran lacked 1 cm of being able to oppose his thumb and index finger, 1.5 cm were lacking in opposition to the middle finger and 2 cm were lacking in opposition of the thumb to the ring and small finger.  The Veteran had a decreased ability to make a fist, and had diminished grip strength.  No bone abnormality was shown based on prior X-rays from August 2007.  

In August 2009, the Veteran stated that his thumb injections and splint have helped him.  A January 2010 outpatient note shows that VA physicians found the Veteran's thumb range of motion the same for his left and right hand.  In June 2011 the Veteran had a therapy consult.  The Veteran continued to use his thumb splint.  The Veteran exhibited left thumb lateral deviation to 40 degrees, palmer deviation to 50 degrees, IP flexion to 40 degrees, and MP flexion to 35 degrees.  

In March 2010, the Veteran underwent a VA hand, thumb, and fingers examination.  The Veteran stated that on average his pain is a six out of ten.  The Veteran stated that his pain is present and severe at all times, but tends to be worse with activity with the left hand.  The Veteran also reported occasional left hand swelling.  The examiner noted that the Veteran has had cortisone injections that provide relief for a few weeks.  The examiner stated that the Veteran's left hand and thumb disability does not appear to affect his ability to work or perform activities of daily living.  The Veteran exhibited normal opposition between the thumb and all digits, and there was no gap between any of the digits and the mid palm region.  The Veteran had normal strength and dexterity in his left hand.  The Veteran had pain throughout his entire range of motion of his left thumb, without additional limitation on repetitive testing. 

In October 2011 the Veteran was given another VA hand and finger examination.  The examiner noted that the Veteran uses an orthotic for his left thumb.  The Veteran reported that he is unable to perform fine motor skills and gripping with both hands.  The Veteran reiterated constant pain in his left thumb which worsens with activity.  The Veteran reported flare-ups with over use and with weather changes.  Range of motion testing showed that the Veteran had less than normal testing for his left thumb.  The Veteran had a gap between his thumb pad with pain measured between one and two inches of the left hand.  The Veteran did not exhibit decreased range of motion after repetitive testing.  

Associated with the Veteran's record is a hand and finger DBQ submitted by a private physician from February 2014.  The examiner reported that the Veteran has limitation of motion to his left thumb, and has a gap of more than two inches with pain.  The physician stated that the Veteran has significant limitation in grasping any object with his left hand, with poor strength in his left hand as well.  The physician also concluded that the Veteran has essentially lost the functional use of his left hand due to atrophy.  The physician stated that the Veteran is unable to work, because his grip strength is nil, the Veteran is constantly depressed, and has unpredictable mood swings.

Pursuant to the Board remand, the Veteran underwent a May 2014 VA hand and finger conditions DBQ.  The Veteran reported pain to his left thumb and that he experienced flare-ups when grasping objects and that he sometimes drops objects.  The Veteran also stated that he has painful motion with use of his thumb.  The examiner determined that the Veteran did have a gap between the thumb pad and his fingers which measured less than one inch.  

Based on the evidence of record, the Board finds that the Veteran is entitled to a 20 percent disability rating for his left thumb disability for the period between February 7, 2014 and May 4, 2014.  Specifically, the evidence found in the February 2014 private hand DBQ indicates that the Veteran's disability warrants a higher rating.  The Veteran's gap of more than two inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers to his left thumb is compensated at 20 percent disabling under Diagnostic Code 5228.  Evidence which indicates a gap of two inches or more is not found prior to the February 7, 2014 examination.  However, based on the results of the May 5, 2014 VA examination, the Veteran's left thumb exhibited a gap between the thumb pad and his fingers which measured less than one inch.  Thus, a staged rating based on the Veteran's symptomatology is appropriate.  Hart v. Mansfield.  The Veteran warrants a higher rating of 20 percent disabling for his left thumb disability for the period between February 7, 2014 and May 4, 2014, and a 10 percent rating for the period beginning from May 5, 2014.   

The Board notes that 20 percent is the highest possible evaluation assignable under DC 5228.  Higher ratings are available where multiple fingers are ankylosed, however here the Veteran's thumb is the only ankylosed digit.   As such, the Board has considered the Veteran's left thumb disability under all other potentially applicable diagnostic codes.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required. See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's left thumb disability is not inadequate.  The Veteran complains of pain, limitation of motion, and decreased grip.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 5288.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected left thumb disability; thus, the schedular evaluations are adequate to rate the Veteran's left thumb disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluations of the individual conditions fails to capture the functional impairment due to all of the service-connected disabilities.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional functional impairment that has not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board acknowledges that, if the claimant or the record reasonably raises a question as to whether a veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). In this regard, the Veteran's left thumb disability, as well as other service-connected disabilities impacted the Veteran's employment and a claim for a TDIU due to all his service-connected disabilities is being referred to the AOJ for appropriate action. However there is no specific evidence that, for the period in question, the Veteran's left thumb disability, alone, rendered him unable to secure or follow a substantially gainful occupation, as there is no suggestion of actual or effective unemployment due solely to the service-connected left thumb disability, consideration of a TDIU in connection with the higher rating claim on appeal is not warranted.

ORDER

Entitlement to an evaluation in excess of 10 percent for a left thumb disability prior to February 7, 2014 is denied.

Entitlement to an evaluation of 20 percent for a left thumb disability beginning from February 7, 2014 to May 4, 2014 is granted, subject to the law and regulations governing the payment of monetary benefits.

	


Entitlement to an evaluation in excess of 10 percent for a left thumb disability beginning from May 5, 2014 is denied.





____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


